 
December 1, 2008


Ronald D. Wilson
 
Dear Ron,


On behalf of Skinny Nutritional Corp. (“Skinny” or the “Company”), I am pleased
to offer you the position of Chief Executive Officer and President of the
Company. Please be advised that this is an offer for at-will employment with
Skinny and nothing in this letter should be interpreted to mean otherwise.
 
Duties


Your anticipated start date for this position is immediately upon the date of
execution of this offer letter. You shall, during the term of your employment
with the Company as Chief Executive Officer and President, and subject to the
direction and control of the Board, report directly to the Board and shall
exercise such authority, perform such executive duties and functions and
discharge such responsibilities as are reasonably associated with your executive
position or as may be reasonably assigned or delegated to you from time to time
by the Board, consistent with your position as Chief Executive Officer and
President. In general, you shall have management authority with respect to, and
responsibility for, the overall operations and day-to-day business and affairs
of the Company and all major operating units and executives of the Company shall
report, either directly or indirectly to you.


As Chief Executive Officer and President, you have also been elected by the
Board of the Company to serve on the Company’s Board of Directors. Your
execution of this offer letter serves as your agreement to serve on the
Company’s Board of Directors. However, you further agree that you will
immediately resign from the Company’s Board of Directors if, for any reason,
your employment with Company terminates.


During the term of your employment as Chief Executive Officer and President, you
agree to devote substantially all of your business time and attention to the
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned hereunder, use your best efforts in the performance of
your duties. You will be based in the metropolitan Philadelphia, Pennsylvania
area, but you acknowledge that you will be required to travel on business on a
reasonable basis.


Compensation and Benefits


As compensation for your service as Chief Executive Officer and President, you
will receive a base salary at an annual rate of $150,000, paid in accordance
with the Company’s payroll policy. The Company will also provide you with the
following benefits: (a) a car allowance of $700 per month; (b) reimbursement of
health benefits or cash equivalent in an amount not to exceed $1,000 per month;
and (c) $2,000 per month for a rental lease for housing for 1 year period. All
payments pursuant to this offer letter will be subject to applicable withholding
taxes.


You will also be granted the following equity awards: (a) 2,000,000 shares of
restricted common stock, which shall be vested upon the commencement of your
service as Chief Executive Officer and President; (b) warrants to purchase
2,000,000 shares of common stock, exercisable in full for a period of five years
commencing on the date of grant at an exercise price equal to the closing price
of the Company’s common stock on the date of grant; and (c) subject to the
approval of the Company’s board of directors and stockholders of a new equity
compensation plan, options to purchase 2,000,000 shares of common stock,
exercisable for a period of five years and which options will vest in full on
the first anniversary of the grant date and have an exercise price equal to the
fair market value of the Company’s common stock, as determined in accordance
with the new equity compensation plan, on the date that such plan is approved by
the Company’s stockholders.


 
 

--------------------------------------------------------------------------------

 
 
Other Matters


You will be required to sign the Company’s customary Confidentiality,
Non-Solicitation and Invention Assignment Agreement (the “Confidentiality
Agreement”) as a condition of employment.  A copy of this agreement is enclosed.
You have represented that you are under no covenant or agreement restricting
your ability to enter into an employment relationship with us. Furthermore, you
have not disclosed any confidential or proprietary information of any kind to
the Company, and it is the Company’s position that you may not do so in the
future.


As a condition of your employment, please read and acknowledge the following
statements:


“I recognize that my employment relationship with the Company is of an “at will”
nature, which means that I may resign at any time and the Company may discharge
me at any time with or without cause or prior notice. I understand that this
letter is not an employment contract and should not be construed or interpreted
as containing any guarantee of continued employment.


Additionally, I understand that false or misleading information contained in my
resume or employment application or interview(s), may result in my immediate
discharge. I understand also, that I am required to abide by all rules and
regulations of the Company and that I am subject to the Company’s employment
policies as such may change from time to time.


I acknowledge that certain of the Company’s securities are traded in the public
marketplace and that, as such, there are restrictions on my ability to buy and
sell the Company’s securities, including restrictions relating to trading with
knowledge of non-public information.”


This offer letter together with the Confidentiality Agreement sets forth the
entire agreement and understanding between the Company and you relating to your
employment and supersedes all prior verbal discussions between us. Your
signature below indicates your acceptance of this at-will employment offer.


Sincerely,

         
Skinny Nutritional Corp.
                           
/s/ Michael Salaman
     
By: Michael Salaman, Chairman
               
Accepted and Agreed to as of December 1, 2008:
           
/s/ Ronald D. Wilson
       
Ronald D. Wilson
       

 
 
 

--------------------------------------------------------------------------------

 